IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                      No. PD-0748-14

                            BEULAH JOHNSON, Appellant

                                              v.

                                 THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE NINTH COURT OF APPEALS
                          JEFFERSON COUNTY

              Per curiam.

                                       OPINION

       Appellant was convicted of misdemeanor theft and sentenced to 180 days in jail. The

court of appeals reversed, holding that the prosecution was barred by the statute of

limitations. Johnson v. State, No. 09-13-00041-CR (Tex. App.–Beaumont, May 7, 2014)

(not designated for publication). The State petitioned this Court for discretionary review.

       When the Court of Appeals issued its opinion in this case, it did so without the benefit

of this Court’s recent opinion in Ex parte Heilman, ___ S.W.3d ___; No. PD-1591-13 (Tex.

Crim App. March 18, 2015). Therefore, we vacate the judgment of the Court of Appeals and
                                                                                            2

remand for that court to consider the effect of Heilman, if any, on its reasoning and analysis

in this case.




Delivered: April 29, 2015

Do Not Publish